Name: 2001/653/EC: Commission Decision of 16 August 2001 concerning a financial contribution towards the eradication of foot-and-mouth disease in France in 2001 (notified under document number C(2001) 2538)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  health;  cooperation policy;  agricultural activity
 Date Published: 2001-08-28

 Avis juridique important|32001D06532001/653/EC: Commission Decision of 16 August 2001 concerning a financial contribution towards the eradication of foot-and-mouth disease in France in 2001 (notified under document number C(2001) 2538) Official Journal L 230 , 28/08/2001 P. 0012 - 0015Commission Decisionof 16 August 2001concerning a financial contribution towards the eradication of foot-and-mouth disease in France in 2001(notified under document number C(2001) 2538)(Only the French text is authentic)(2001/653/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/12/EC(2), and in particular Article 11(2) and (4) thereof,Whereas:(1) Outbreaks of foot-and-mouth occurred in France in 2001. The onset of the disease represents a serious danger to Community stocks. With a view to preventing the spread of the disease and contributing to its eradication the Community may contribute to eligible expenditures incurred by the Member State.(2) As soon as the presence of foot-and-mouth disease was officially confirmed the French authorities reported that they had taken measures listed in Article 3(2) of Decision 90/424/EEC and implemented immediately the relevant provisions of Directive 85/511/EC(3).(3) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(4), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(4) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(5) Pending completion of checks by the Commission, a first advance should be paid as soon as credits are available.(6) It is appropriate to define the term "adequate compensation of farmers" used in Article 3(2) of Decision 90/424/EEC.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS DECIDED AS FOLLOWS:Article 1France may obtain financial assistance from the Community for the adequate compensation of owners for the compulsory slaughter of their animals under eradication measures relating to outbreaks of foot-and-mouth disease which occurred in 2001, in accordance with the provisions of Article 3(2) and Article 11 of Decision 90/424/EC.Article 21. The Community financial contribution shall be paid on the basis of:(a) the supporting documents submitted by France on the swift and adequate compensation of owners;(b) the results of the Commission checks referred to in Article 3.2. However, France may obtain, on request, an advance of EUR 3,3 million as soon as this Decision has been adopted.3. The documents referred to in paragraph 1 shall include an epidemiological report covering each holding on which animals have been slaughtered and destroyed, and a financial report.The financial report shall take account of the categories of the animals destroyed, or slaughtered and destroyed in each farm due to foot-and-mouth. These reports shall be provided in computerised form in accordance with Annex 1.4. The supporting documents relating to the measures taken in the period referred to in Article 1 shall be forwarded no later than 1 September 2001.5. For the purposes of this Decision, "adequate compensation" means animals compensated at the value the animals had immediately before they became affected.Article 3The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of the above measures and the related expenditure incurred.The Commission shall inform the Member States of the results of the checks carried out.Article 4This Decision is addressed to the French Republic.Done at Brussels, 16 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 3, 6.1.2001, p. 27.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 160, 26.6.1999, p. 103.ANNEX 1>PIC FILE= "L_2001230EN.001402.TIF">>PIC FILE= "L_2001230EN.001501.TIF">